Citation Nr: 0601726	
Decision Date: 01/20/06    Archive Date: 01/31/06	

DOCKET NO.  03-20 822	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to an evaluation in excess of 50 percent for 
post-traumatic stress disorder. 

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of December 2002 and December 2004 decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.

For reasons which will become apparent, this case is being 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, D.C.  The VA will notify you if further action is 
required on your part.  

REMAND

The veteran was afforded a VA examination in October 2002 
which provided a Global Assessment of Functioning (GAF) score 
of 45 for the veteran's complete psychiatric impairment, 
which included not only PTSD but also schizoaffective 
disorder.  Impairment attributed to PTSD was given a GAF 
score of 55.  The examiner noted the veteran's PTSD was 
moderate to severe.  The examiner also noted the veteran was 
preparing to move to his own apartment, which might impact 
his functioning.  

Although the examination intimated that certain symptoms were 
the result of his psychosis while others were related to 
PTSD, such separation of symptomatology was not clearly 
detailed.  Moreover, while the veteran's GAF was listed as 55 
for PTSD, the examiner noted the veteran had "marked" 
difficulty being in crowds, "marked" dysphoria and 
depression, and "marked" impairment to work.  In 
explaining, the examiner stated that the veteran would have 
"marked" difficulty maintaining appropriate self control in 
adaptive relationships with coworkers and supervisors.  It is 
unclear whether this is related solely to PTSD, whether it 
results from his psychosis, or whether it is a combination of 
both disorders.  Thus, clarification is needed.

Moreover, it has been more than 3 years since the veteran was 
last afforded a 
VA examination, and the last date for VA treatment records 
contained in the claims file was also approximately 3 years 
ago.  Due to the nature of the veteran's disorder, the record 
may not accurately reflect the current severity of the 
service-connected PTSD.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1995) (VA was required to afford a contemporaneous 
medical examination where examination report was 
approximately two years old); see also Green v. Derwinski, 1 
Vet. App. 121, 124 (1991).

Since the Board has determined that a medical examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In addition to the above, the veteran in this case apparently 
seeks entitlement to a total disability rating based upon 
individual unemployability.  

In that regard, in June 2003, there was received the 
veteran's claim for a total disability rating based on 
individual unemployability.  The RO, in the context of a 
Supplemental Statement of the Case in June 2004, both 
adjudicated and denied entitlement to a total disability 
rating based on individual unemployability.  The veteran was 
advised at that time that, before a case could be prepared 
for the Board's consideration, a Substantive Appeal or its 
equivalent had to be received from him.  The veteran was 
further advised that, to date, a Substantive Appeal with 
regard to the issue of a total disability rating based on 
individual unemployability had not been received.  Finally, 
the veteran was advised that, if neither a Substantive Appeal 
nor a request for an extension was received within 60 days, 
the RO would assume that the veteran did not wish to continue 
his appeal of that issue, and would "close their records."

In a rating decision of December 2004, the RO once again 
denied entitlement to a total disability rating based upon 
individual unemployability.  As part of that decision, the 
veteran was advised that the issue of a total disability 
rating based on individual unemployability had been 
erroneously included in the Supplemental Statement of the 
Case of June 2004.  Accordingly, the veteran was advised 
that, should he disagree with the denial of benefits, he must 
file a Notice of Disagreement, inasmuch as the issue of a 
total disability rating based upon individual unemployability 
was not currently on appeal.  

The Board observes that, in a Statement of Accredited 
Representative in Appealed Case offered in lieu of a 
VA Form 646 in January 2005, the veteran's accredited 
representative made arguments not only as to the issue of an 
increased rating for service-connected post-traumatic stress 
disorder, but also regarding the issue of a total disability 
rating based upon individual unemployability.  Under the 
circumstances, the Board is of the opinion that the statement 
of the veteran's accredited representative may reasonably be 
construed as a Notice of Disagreement with the December 2004 
denial of entitlement to a total disability rating based upon 
individual unemployability.  Accordingly, the Board is 
required to remand the issue of a total disability rating 
based upon individual unemployability to the RO for the 
issuance of a Statement of the Case.  See Manlincon v. West, 
12 Vet. App. 238 (1999).  After the RO has issued the 
Statement of the Case, the claim should be returned to the 
Board only if the veteran perfects his appeal in a timely 
manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, in light of the aforementioned, the case is 
REMANDED for the following actions:

1.  Any pertinent VA or other inpatient 
or outpatient treatment records, 
subsequent to October 2002, the date of 
the most recent evidence of record, 
should be obtained and incorporated in 
the claims folder.  The veteran should be 
requested to sign the necessary 
authorization for release of any private 
medical records to the VA.  All attempts 
to procure records should be documented 
in the file.  If the RO cannot obtain 
records identified by the veteran, a 
notation to that effect should be 
inserted in the claims folder.  In 
addition, the veteran and his 
representative should be informed of any 
such problem.

2.  The veteran should then be afforded 
an additional VA psychiatric examination 
in order to more accurately determine the 
current severity of his service-connected 
post-traumatic stress disorder.  

As regards the requested examination, all 
pertinent symptomatology and findings 
should be reported in detail, and all 
appropriate studies should be performed.  
To the extent possible, the examiner 
should clearly differentiate 
symptomatology attributable solely to the 
veteran's post-traumatic stress disorder 
from other, nonservice-connected 
psychiatric symptomatology, such as that 
reasonably attributable to a nonservice-
connected psychosis or psychoses.  

The examiner should also provide an 
opinion as to whether the veteran is 
incapable of obtaining or retaining 
gainful employment due solely to his PTSD 
symptomatology.

The claims folder and a separate copy of 
this REMAND must be made available to and 
reviewed by the examiner prior to 
completion of the examination.  Moreover, 
a notation to the effect that this record 
review took place must be included in the 
examination report.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If the claim for an increased 
rating for PTSD remains denied, the 
appellant and representative, if any, 
should be furnished a Supplemental 
Statement of the Case and given the 
opportunity to respond thereto.

4.  The RO should also issue a Statement 
of the Case on the issue of a total 
disability rating based upon individual 
unemployability.  Accompanying that 
Statement of the Case should be notice to 
the veteran of his appellate rights, and 
of the need to timely file a Substantive 
Appeal in order to perfect his claim.  
The Statement of the Case must contain 
notice of all relevant action taken on 
the veteran's claim for benefits, to 
include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue on appeal. 

Following completion of the above, the case should be 
returned to the Board for any issues in which a timely 
Substantive Appeal has been filed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	K. A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).








 
 
 
 

